           Case 2:20-cr-00626-DWL Document 55 Filed 07/02/21 Page 1 of 2



 1
 2
 3
 4
 5
 6                               IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-20-00626-001-PHX-DWL
10                   Plaintiff,                         ORDER
11   v.
12   Brannen Sage Mehaffey,
13                   Defendant.
14
15             The Court has reviewed Defendant’s Request to Appear by Telephone or Video

16   Conference and Request for Continuance, Doc. 54. There being no objection and good cause

17   appearing,

18             IT IS ORDERED granting Defendant’s Request to Appear by Telephone or Video

19   Conference and Request for Continuance, Doc. 54.

20             IT IS FURTHER ORDERED the Initial Appearance re: Petition to Revoke Pretrial

21   Release currently set for July 7, 2021 is RESET to July 19, 2021 at 12:30 pm before Magistrate

22   Judge Fine, courtroom 304.

23             IT IS FURTHER ORDERED allowing Defendant and his counsel to appear by telephone

24   for the Initial Appearance. Counsel shall contact Magistrate Judge Deborah M. Fine’s chambers

25   for call-in instructions.

26   ///

27   ///

28
       Case 2:20-cr-00626-DWL Document 55 Filed 07/02/21 Page 2 of 2



 1
 2         The Court finds excludable delay under 18 U.S.C. § 3161(h)(7)(B)(iv) from 7/8/2021 to
 3   7/19/2021.
 4         DATED this 2nd day of July, 2021.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
